—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Golia, J.), dated August 11, *4551998, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). In opposition to the defendant’s motion, the plaintiff submitted evidence in admissible form which indicated that she sustained objectively measured, specifically quantified limitations of motion of her cervical spine. This was sufficient to raise a triable issue of fact as to whether she sustained a serious injury (see, Fitzpatrick v Spottiswood, 243 AD2d 676; Moore v Tappen, 242 AD2d 526; Grullon v Chang Ok Chu, 240 AD2d 367; Wolfram v Vassilou, 239 AD2d 340; Carucci v Tzimopoulos, 238 AD2d 459). Ritter, J. P., Joy, Altman and Smith, JJ., concur.